OFFICE   OF THE   ATTORNEY    GENERAL   OF TEXAS

IA                               AUSTIN




     Honorable 7. D. Looney
     county AuQitor
     Bon16 county
     Ho&on,' Texas
     Dear sir:


                Your r6puest for
     the ooUnty suparlntendent     o
     and caxwtf~~U.yooneidamd     by
     the superint~dent~s    letter




          soholaatics.   The 3awie County Sahool BoarQ in
          regular session on Maroh 13, revised the oounty
          admiuistratlon  $942: budget 80 as to include
Honorable      J. D. Loomy,    Page 2


        an additional  $200.00 for the salary of the
        bounty Superintendent.    Ths question haa ariaon
        ae to whether this will be a legal expenditure.

               "The mperlntendent*s       salary is set under
        Artlole    2700.1, Seotlon One, of the tievised
        Civil Statutes of Texas.         Under the original
        vlumeration of 13,021       soholaetlos  the salary
        me 53 400.00.       I believe,    and the County Baa&l
        of Bode Count oomurs          in thla ballet, t&t
        the 3,040 aoho f astiae on the aupplamontary
        oenaua should ti oounted In the populatlan          of
        Ba~ie County just aa If though they were taken
        orlglnally    in Uaroh oi the pr*oadiag     par.     If
        thla  ia oorroot    then the salary oould be cl&
        at 83,600.00.     This haa ken dam.
                “The point hae been raised         that thla Ir
        a meam at providlag money for districta              In
        distress       beoausa of the Inormse       In eaholaetlos
        due Co defenee plants,          and it Is also aontand-
        ed that      this   money must be spent     under a budgat
        Emed          through the State Departrae& of E&ma-
               . This la cormot,         but In this oaae no
        money whatsoever         Is requirad    aa an asaeaament
        againat      the 3,046 ohildren     who wore taken an
        the supplemeatary        ~mnauo, Tha aouuty admIni*
        tmtlon       bud&     for 1941-1942   rill   hare a bal-
        anco or $127.38 artierthis Inormae             ham boon
        taken oare of.         The amount of the ooirntp ad-
        ainiatration       budget wh8 raised by making an
        aessrssrmnt of fiS# per aoholastio          on the orlgi-
        nal oensue roll ot 1.3 021. This wau dons under
        Arbiole 2827A of the &vised           Civil Statute8 or
        Toxaa.       You oan see rrom this that none or
        the laonsy allocated       for   these pupils enumerated
        In the eupplwentary          aensus will bo In auy way
        afleoted      by the salary    of the oounty superin-
        tent¶ant,

               *In atior that we might have definite in-
        rormation in regard to this matter tha Cwnty
        hoard ia asking you to aaoura an Attorney Gen-
        oral’s   opI@xi upon this matt4mW
              Artiofe  2700-1, Vernon*a     Annotated   Tear   air11   Stat-
utas,    rea4.a In part aa iOLl0wa:
kionorable J. 3. Looney,        Paga 3


              T380ti.on 1. The ele#tIvo   County juparin-
        tandente shell raoaive room the Available Yohool
        Vund of their tespaotlva   oountles annuel &.a-
        riaa baaed on tha aoholastlo    population of suoh
        oountlee as foll.owa:
              *Population                     Aaount
              n
              42;OGo      15,000              ~,IOIiliO
              ~15,001 to 30,000               3,600.00
                . . . .                       . . . .
               "In making tha annual budgat ror county Ad-
        minl~tratlon    axpanaas tha Oounty Sohool Truataaa
        ahall make allowanoe out of the Stat. Available        Sohool
        Fund for salary and apcmaa8 at the ofrice or tha
        County Suparlntandent and the ape shell ba dater-
        mined by tho naidant      soholaatio~@opulatIo     or the
        Qoukty.    It  shall ba  tha duty   of:;tha County Board
        or Truataoa to tile the budget for oounty admlnls-
        tratlon erpenea with the State Dapartmant of Bduaa-
        tlon on or barors SeptasAer rlrat oi' aaoh aoholas-
        tlo year, tha budget to be approved and oartlilad
        to by the Praaldant or the COtinty &e~'d or ~&AOa-
        tlon an& attested    to by the County Superintendent.
        The compansatlon herein provldad for shall bs paid
        monthly upon tha ordar oi the Gwnty Johool Trua-
        t.t%s$ protldod   that the salary iOr the month of
        .%ptambar shall not be paid until the Cmnty
        Suparlntandont presente a raceipt Srom the State
        Superlntandent ahming that he has mada all reports
        raqulradofhira.       . . . .”
             Article   281fk,   Vernon’s   Annotetod   Texes OIvIl   Stat-
utea,    reads a8 followa:
               *seotioIl 1. It ia haraby provided that in
        ceses of unusual inoreasa of aoholastlc         popu-
        lation of any school dirtriot        oauesd by the
        looatlon    tharaln or adjeoant thereto of capa,
        raaervations,     btildlng  or dan pro.jaota apon-
        sand by federal Govermsent or state Govornmant
        owneraMp and whoaa areatiou l%aUltS in an uI1-
        usual lnorease in acholaatlc       population in a
         s~h00i dfstriat     ugon the oertiflud    raqueat or
        the 00mty euperIntanc%ent 0r the oouuty In
        whioh auoh an unusual inorease        SriSt8,  the
Honorable     J. D. Looney,   Pege 4


     State Superintendent of Pub110 Inatxuotion,
     at dlatrlot    expense, ehall require a eupple-
     manta1 scholastic     oeneus to be taken of the
     dlstriot    involved.   In the event that the
     cxsxus heroin authorlzsd shows a eubstantlal
     increase in soholastio     population,   the State
     3uimrlntencient of Publlo Instruotion      may ap-
     prove a aupplemontal oen~ue roll,       adding
     the names of additional     eli&ble    sohelaatior,




     be taken not later      t&m 34-h 15 of any fi&
     aal year, and shall lnolude only suoh soho-
     lastlos    that are enpolled and are in aotual
     attendanoe; provided that for the year 194O-
     19&i said sup &mental oenaus will be per-
     mitt& until      1 pril 22, and no adjuetmnt   3~
     echolaetlo     apportionment in a dlstriot   en-
     titled    thereto &all be in an aniount more
     than that neoeseary for the eddltional       ~xpen-
     ditures needed to oare for the neede of such
     dlatrlots    and whfeh shall be approved by the
     State Uepartment of Bdueation.
            Wee. 2. only one supplemmtal   06!mU8
     annually in any one dietriot  ehall be au-
     thorized by the &ate 3upsrintendent.W    (!%a-
     phasis oura)
           ‘::e assume from your letter   that the supplelllantal
oensuB roll    ana mended budget have been approved as the
statute8 provide.     U.pon that assumption and under the faotr
stated,  it is our opinion that the oOUnty superintendent’s
mlary should be $3,600.00 per annum and that the $200.00
inoreaf9e is lawful and proper.
                                            Very   truly   your0




                                       BY                           COMMrrTEe

i4JF:GO